In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-21-00132-CR
                                  ________________________


                           DUSTIN MERLE WHALEY, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                              On Appeal from the 47th District Court
                                      Potter County, Texas
                  Trial Court No. 70,323-A; Honorable Dan L. Schaap, Presiding


                                           June 16, 2021

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pursuant to an open plea of guilty, Appellant, Dustin Merle Whaley, was convicted

of evading arrest with a vehicle 1 and sentenced to six years confinement. We affirmed

his conviction in Whaley v. State, No. 07-16-00126-CR, 2018 Tex. App. LEXIS 5612, at

*7 (Tex. App.—Amarillo July 24, 2018, no pet.) (mem. op., not designated for publication).

      1   See TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West 2017).
On June 8, 2021, Appellant filed a notice with this court requesting a new appeal and the

appointment appellate counsel. We dismiss the purported appeal for want of jurisdiction.


        Appellant was sentenced on March 22, 2016. Because Appellant timely filed a

motion for new trial, his notice of appeal was due within ninety days after sentence was

imposed, i.e., by June 20, 2016. See TEX. R. APP. P. 26.2(a)(2). Appellant filed the instant

notice of appeal on June 8, 2021. Because the timely filing of a written notice of appeal

is a jurisdictional prerequisite to hearing an appeal, we have no option but to dismiss the

untimely appeal for want of jurisdiction. See Castillo v. State, 369 S.W.3d 196, 198 (Tex.

Crim. App. 2012).


        Accordingly, we deny Appellant’s request for appointed counsel and dismiss this

appeal. 2



                                                                   Per Curiam



Do not publish.




        2 In his notice of appeal, Appellant states that he previously received ineffective assistance of

appellate counsel and, therefore, seeks a new appeal. Although this court has no authority to grant such a
request, Appellant may be entitled to relief by filing an application for writ of habeas corpus returnable to
the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015).

                                                     2